The Attorney                General of Texas
                                           April    8,     1980
MARK WHITE
Attorney General


                   Honorable Philip D. Creer, FAIA                Opinion No.   m-16   4
                   Executive Director
                   Texas Board of Architectural                   Re: Reinstatement      of landscape
                    Examiners                                     architects  whose    licenses   have
                   5555 N. Lamar Boulevard                        lapsed.
                   Austin, Texas 78’751

                   Dear Mr. Creer:

                          You inquire about the proper procedure for reinstating the license of a
                   landscape architect for failure to renew annually.         Your board is now
                   charged with the administration of the landscape architects law governing
                   registration of landscape architects following the abolition of the Board of
                   Landscape Architects by the 66th session of the legislature. Acts 1979, 66th
                   Leg., ch. 619, S 9, at 1393.
                                                                     .
                          Section 7 of article 249c, V.T.C S., prov&s that all certificates    of
                   registration shall expire each year on t’he date set by the board as part of a
                   staggered renewal system and shall become invalid unless renewed. This
                   section makes the following provision for failure to renew by the deadline:

                              . . . Failure to renew a certificate of registration by
                              the expiration date established by the board shall
                              result in an increase of the renewal fee by $20. If
                              failure to renew shall continue for more than 90 days
                              after the date of expiration of the certificate       of
                              registration, the applicant must reapply for registra-
                              tion and must qualify under Section 5 of this Act. All
                              renewal certificates shall carry the same registration
                              number as the original certificate.

                          This provision makes it clear that failure to renew for up to 90 days
                   results in a $20 increase in the renewal fee. If failure to renew continues
                   for more than 90 days, the applicant must qualify under section 5 of article
                   249c, V.T.C.S., which requires that he (1) be at least 18 years of age, (2) hold
                   a degree in landscape architecture or have seven years of experience in the
                   field, and (3) take an examination.    We believe that persons who fail to
                   renew within 90 days are required to take the examination provided for in




                                                   p.525
Honorable Philip D. Creer    -     Page Two   (NW-1 6 4)



section 5. Having previously been licensed, they will already meet the requirements as to
age and study. Thus, if the requirement that they qualify under section 5 is to mean
anything at all, they must retake the examination.

                                       SUMMARY

           A landscape architect who fails to renew his license within 90 days
           of its expiration must take the examination required by section 5 of
           article 249c, V.T.C.S.




                                              MARK     WHITE
                                              Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General

Prepared by Susan Garrison
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

C. Robert Heath, Chairman
Bill Campbell
Susan Garrison
Rick Gilpin
Bruce Youngblood




                                                P.   526